	         Case 6:19-cv-00034-MC       Document 1       Filed 01/09/19    Page 1 of 11



Drew G. Johnson (OSB No. 114289)
drew@leimanlaw.com
Alan J. Leiman (OSB No. 980746)
alan@leimanlaw.com
LEIMAN & JOHNSON, LLC
44 W. Broadway, Suite 326
Eugene, OR 97401



                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION


JEFFERY ALLEN ADAMS and                           CASE NO.: 6:19-cv-00034
AMANDA ADAMS, individually,

Plaintiffs,                                       FLSA MINIMUM WAGE AND
                   v.                             OVERTIME COMPLAINT;
                                                  OREGON WAGE AND HOUR
OREGON CUSTOM PLUMBING, INC., an                  LAWS; Fair Labor Standards Act
Oregon domestic business corporation, and         29 U.S.C. § 201 et. seq.; Oregon Wage
PETER A. CHAPIN, individually,                    and Hour Laws (ORS 652)

Defendants.
                                                  DEMAND FOR JURY TRIAL


        Plaintiffs, JEFFERY ALLEN ADAMS and AMANDA ADAMS (“Plaintiffs”), bring this

Fair Labor Standards Act (“FLSA”) action for violations of the FLSA and Oregon’s Wage and

Hour laws against Defendants, OREGON CUSTOM PLUMBING, INC., an enterprise engaged

in commerce or the production or goods for commerce (“OCP”), and PETER A. CHAPIN

(“Chapin”) (hereinafter collectively, “Defendants”). Plaintiffs make their allegations based upon

personal knowledge, information, and belief.

                                      INTRODUCTION

1.      Defendants employed Jeffery Adams to work as a plumber for OCP from October 2008

until July 2018.



	    1	–	Complaint	
	        Case 6:19-cv-00034-MC          Document 1   Filed 01/09/19   Page 2 of 11



2.      From October 2008 through sometime in early December 2016, OCP paid Jeffery Adams

an hourly wage for all hours worked, including overtime compensation for hours worked over 40

hours in a workweek.

3.      On or around early December 2016, OCP began compensating Jeffery Adams with a

monthly salary of $8,000 per month, without paying additional overtime compensation for hours

worked over 40 hours in a workweek even though he consistently worked in excess of 40 hours

per week.

4.      During his employment, Jeffery Adams worked as a plumber on behalf of Defendants for

Defendants’ clients and/or customers.

5.      Throughout his employment, Jeffery Adams performed work as a W-2 employee and was

not exempt from the overtime provisions of the FLSA or Oregon Wage and Hour Laws.

6.      At times material to this Complaint, Jeffery Adams was treated as an employee by

Defendants and classified and compensated as a W-2 employee.

7.      During his employment with Defendants, starting in or around December 2016, Jeffery

Adams worked overtime for Defendants without being paid overtime compensation. During this

time, he routinely worked more that eight hours per day and often worked more than five days

per week. Jeffery Adams regularly worked more than 40 hours in a seven-day workweek –

typically working eight to twelve hours per day and occasionally working more than 5 days per

week.

8.      At times material to this Complaint, Defendants failed to pay Jeffery Adams overtime

compensation for all hours worked over 40 hours in a workweek.

9.      At all times material to this Complaint, Defendants employed Jeffery Adams as an

employee as defined by the FLSA and Oregon Wage and Hour Laws (ORS Chapter 652).




	    2	–	Complaint	
	         Case 6:19-cv-00034-MC        Document 1       Filed 01/09/19     Page 3 of 11



10.      Defendants employed Plaintiff Amanda Adams to perform a variety of administrative

tasks including but not limited to scheduling and coordination of plumbing work and project

billing for OCP from on or around February 2017 until on or on around March 2018.

11.      Despite regularly working 15 to 20 hours or more per week for Defendants, Amanda

Adams was has not received any compensation for the work that she performed for Defendants.

12.      At times material to this Complaint, Defendants provided Amanda Adams with a cell

phone to perform the administrative support work that she hired to perform for the benefit of

Defendants.

13.      Throughout her employment, Amanda Adams performed work as W-2 employee and was

not exempt from the minimum wage provisions of the FLSA or Oregon Wage and Hour Laws.

14.      At all times material to this Complaint, Defendants failed to pay Amanda Adams for all

hours worked at the applicable Oregon minimum wage.

15.      At all times material to this Complaint, Defendants employed Amanda Adams as an

employee as defined by the FLSA and Oregon Wage and Hour Laws (ORS Chapter 652).

16.      At times material to this Complaint, Defendants suffered and permitted Amanda Adams

to work as their employee without paying her for any of the hours that she worked for

Defendants.

17.      At all times material to this Complaint, Defendant Peter Chapin managed, directed, and

controlled the day-to-day operations of Defendant OCP including all aspects of Plaintiffs’ work

that was performed for the benefit of Defendants.

18.      Plaintiffs bring this action individually against Defendants jointly and severally to

recover their unpaid minimum wages and/or unpaid overtime compensation, liquidated damages,

penalty wages, taxable costs of court, reasonable attorney’s fees, pre- and post-judgment interest,

and any other relief allowed under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et


	     3	–	Complaint	
	           Case 6:19-cv-00034-MC         Document 1       Filed 01/09/19      Page 4 of 11



seq. and Oregon Wage and Hour Laws, ORS Chapter 652 (“Oregon Wage and Hour Laws”) for

Defendants’ willful failure to pay wages including minimum wages and overtime wages due to

when due Plaintiffs.

19.      Plaintiffs demands a jury trial on all issues that may be tried to a jury.

20.      This action is authorized and instituted pursuant to the FLSA, 29 U.S.C. § 201 et seq.

                                  JURISDICTION AND VENUE

21.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b), as this action arises under

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; 28 U.S.C. § 1331; and 28 U.S.C. §1337,

as it arises under acts of Congress regulating commerce. Jurisdiction of the state law claims is

conferred on this Court by 28 U.S.C. § 1367 because the state law claims form a part of the same

case or controversy as the federal claims under Article III of the United States Constitution.

22.      Venue is proper in this District Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events giving rise to this complaint occurred in the District of Oregon.

                                               PARTIES

23.      Defendant, Oregon Custom Plumbing, Inc. is an Oregon domestic business corporation

based in Eugene, Oregon.

24.      Defendant Peter Chapin is believed to be a resident of Lane County, Oregon.

25.      At all material times, Defendants operated a commercial and residential plumbing

business.

26.      Defendants are subject to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

and Oregon Wage and Hour Laws, ORS Chapters 652 and 653.

27.      At all material times, Defendants operated an enterprise in commerce or in the production

of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1) because they had employees

engaged in commerce. Based upon information and belief, the annual gross sales volume of


	     4	–	Complaint	
	         Case 6:19-cv-00034-MC         Document 1      Filed 01/09/19     Page 5 of 11



Willie’s was in excess of $500,000.00 per annum at all times material hereto. Alternatively, the

Plaintiffs worked in interstate commerce so as to fall within the protections of the FLSA.

28.      At all material times, Defendants OCP and Peter Chapin have been employers within the

meaning of 3(d) of the FLSA, 29 U.S.C. § 203(d).

29.      At all material times, Defendants directly or indirectly acted in the interest of an

employer toward the Plaintiffs including, without limitation, directly or indirectly controlling all

employment terms and working conditions of Plaintiffs.

30.      Plaintiffs currently reside in Lane County, Oregon.

                                              FACTS

31.      At all times material to this Complaint, Plaintiffs performed work related to Defendants’

plumbing business for the benefit of Defendants and Defendants’ clients and/or customers.

32.      At all times material to this Complaint, Defendant Peter Chapin controlled Plaintiffs’

work including but not limited to setting work schedules and specifying the manner, time, and

location of work to be performed.

33.      At times material to this Complaint, Plaintiffs have not been properly compensated for all

hours worked throughout the course of their employment by Defendants.

34.      At all times material to this Complaint, Defendants willfully failed to comply with

Oregon and federal wage and hour laws with respect to recordkeeping and the payment of

minimum wages and overtime compensation.

35.      Records of all hours worked by Plaintiffs are in possession and control of Defendants.

36.      Defendants’ failure to pay Plaintiffs all minimum wages and overtime earned resulted

from the Defendants’ willful act of knowingly failing to properly compensate Plaintiffs for all

hours worked when Plaintiffs were employed as non-exempt employees subject to the minimum

wage and overtime protections of the FLSA.


	     5	–	Complaint	
	         Case 6:19-cv-00034-MC         Document 1      Filed 01/09/19    Page 6 of 11



37.      By reason of said intentional, willful, and unlawful acts of Defendants, Plaintiffs have

suffered damages and have also incurred costs and reasonable attorneys’ fees.

                       FIRST CLAIM FOR RELIEF – JEFFERY ADAMS
                          (FLSA Overtime Violations - 29 U.S.C § 207)

38.      Plaintiff Jeffery Adams re-alleges and incorporates herein by reference, all allegations

contained in paragraphs 1 through 37 above.

39.      At times material to this Complaint, Jeffery Adams worked in excess of 40 hours per

week without receiving overtime compensation for hours worked in excess of 40 hours per week.

40.      At times material to this Complaint, Jeffery Adams performed work for the benefit of,

and on behalf of the Defendants, under employment terms and conditions set by Defendants.

41.      At times material to this Complaint, Defendants were required to pay Jeffery Adams in

accordance with the overtime provisions of the FLSA.

42.      At times material to this Complaint, Defendants willfully failed to compute Plaintiff

Jeffery Adams correct regular rate of pay for purposes of determining the amount of overtime

compensation due to him.

43.      At times material to this Complaint, Defendants did not compute a regular rate of pay for

Jeffery Adams by adding together his earnings for a workweek and dividing that sum by the total

hours worked as required by 29 C.F.R. §778.111.

44.      Defendants’ willfully failed to compute a regular rate of pay and properly compensate

Jeffery Adams for the overtime compensation that he earned while employed by Defendants.

45.      Defendants have not paid Jeffery Adams the correct amount of overtime pay earned at a

rate equal to one and one-half of his regular rate of pay for workweeks in which he worked in

excess of 40 hours in violation of 29 U.S.C. § 207.




	     6	–	Complaint	
	         Case 6:19-cv-00034-MC         Document 1       Filed 01/09/19   Page 7 of 11



46.      At time material to this Complaint, Defendants failed to comply with Title 29 U.S.C. §§

201-209 in that the Jeffery Adams performed work for Defendants for which Defendants

knowingly and willfully failed to compute a regular rate of pay and pay Jeffery Adams the

correct amount of overtime compensation earned. As a result, Jeffery Adams is entitled to

liquidated damages for Defendants’ willful failure to pay the correct amount of overtime

compensation.

47.      Jeffery Adams bring this claim individually against Defendants jointly and severally,

seeking unpaid overtime compensation, liquidated damages, pre-judgment interest, costs, and

attorneys’ fees arising from the law violations set forth herein.

                       SECOND CLAIM FOR RELIEF – JEFFERY ADAMS
                           (Oregon Wage and Hour Law Violations)

48.      Plaintiff Jeffery Adams re-alleges and incorporates herein by reference, all allegations

contained in paragraphs 1 through 37 above.

49.      At times material to this Complaint, Defendants withheld compensation from Jeffery

Adams monthly pay as a contribution to a 401k-retirement account, however those funds were

not timely deposited in Jeffery Adams’ designated retirement funds by Defendants resulting in

an unlawful deduction from his pay.

50.      At times material to this Complaint, Defendants knowingly and willfully failed to deposit

promised 401k-retirement matching contributions into Jeffery Adams’ designated 401k-

retirement account(s).

51.      Defendants’ failure to properly deposit monies withheld from pay into Jeffery Adams’

designated 401k-retirement account(s) is an unlawful deduction from pay in violation of Oregon

law.




	     7	–	Complaint	
	         Case 6:19-cv-00034-MC        Document 1      Filed 01/09/19    Page 8 of 11



52.      Upon discovery, should Defendants’ failure to properly deposit Jeffery Adams’

retirement fund into his retirement account be determined to violate the applicable provisions of

the Employment Retirement Income Security Act of 1974 (“ERISA”), Plaintiffs will seek leave

to amend this Complaint to include any and all claims for damages resulting from Defendants’

ERISA violations.

53.      Defendants, jointly and severally, violated ORS 652 when they failed to pay Jeffery

Adams all wages due and owing, and failed to pay him all wages due upon termination of his

employment.

54.      Jeffery Adams has been damaged by Defendants’ violations of Oregon Wage and Hour

Laws and is entitled to his actual damages and penalty wages pursuant to ORS 652.150, plus pre-

judgment interest, in amounts to be determined by the jury.

                       THIRD CLAIM FOR RELIEF – AMANDA ADAMS
                          (FLSA Overtime Violations - 29 U.S.C § 207)

55.      Plaintiff Amanda Adams re-alleges and incorporates herein by reference, all allegations

contained in paragraphs 1 through 37 above.

56.      At times material to this Complaint, Amanda Adams performed duties for the benefit of,

and on behalf of the Defendants, under employment terms and conditions set by Defendants.

57.      At times material to this Complaint, Defendants were required to pay Amanda Adams in

accordance with the overtime provisions of the FLSA.

58.      Defendants have not paid Amanda Adams for all hours worked at the applicable Oregon

minimum wage.

59.      Defendants have not paid Amanda Adams an amount of pay equivalent to the applicable

Oregon minimum wage for all hours that she worked for Defendants in violation of 29 U.S.C. §

207.



	     8	–	Complaint	
	         Case 6:19-cv-00034-MC         Document 1       Filed 01/09/19   Page 9 of 11



60.      At all material times hereto, Defendants failed to comply with Title 29 U.S.C. §§ 201-209

in that the Amanda Adams performed services for Defendants for which Defendants failed to

track her hours worked, failed to compute her earnings using the applicable Oregon minimum

wage, and failed to pay her for all hours worked. Under the FLSA, Amanda Adams is entitled to

liquidated damages for Defendants’ willful failure to pay her at a rate equivalent to the

applicable Oregon minimum wage.

61.      Amanda Adams bring this claim individually against Defendants jointly and severally,

seeking unpaid minimum wages, liquidated damages, pre-judgment interest, costs, and attorneys’

fees arising from the law violations set forth herein.

62.      Defendants’ failure to pay Amanda Adams all minimum wages earned resulted from the

Defendants’ willful act of knowingly failing to properly compensate her for all hours worked

when she was employed as non-exempt employee subject to the minimum wage protections of

the FLSA.

63.      By reason of said intentional, willful, and unlawful acts of Defendants, Amanda Adams

has suffered damages and has also incurred costs and reasonable attorneys’ fees.

                    FOURTH CLAIM FOR RELIEF – AMANDA ADAMS
                        (Oregon Wage and Hour Law Violations)

64.      Plaintiff Amanda Adams re-alleges and incorporates herein by reference, all allegations

contained in paragraphs 1 through 37 above.

65.      At all times material to this Complaint, Defendants knowingly and willfully failed to pay

Amanda Adams any compensation for the work she performed on behalf of Defendants.

66.      At all times material to this Complaint, Defendants knowingly and willfully failed to

provide Amanda Adams with itemized statements of earning.




	     9	–	Complaint	
	         Case 6:19-cv-00034-MC        Document 1      Filed 01/09/19     Page 10 of 11



67.      At all times material to this Complaint, Defendants knowingly and willfully failed to pay

Amanda Adams on a regular payday.

68.      Defendants knowingly and willfully failed to pay Amanda Adams all wages due and

owing upon termination of her employment.

69.      Defendants, jointly and severally, violated ORS 652 when they failed to pay Amanda

Adams all wages due and owing on a regular payday, and when they failed to pay Amanda

Adams all wages due upon termination of her employment.

70.      Amanda Adams has been damaged by Defendants’ willful violations of Oregon Wage

and Hour Laws and is entitled to her actual damages and penalty wages pursuant to ORS

652.150, plus pre-judgment interest, in amounts to be determined by the jury.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully ask the Court to grant the following relief against

Defendants jointly and severally:

         1. On the First Claim for Relief, award Plaintiff Jeffery Adams his actual damages for

            unpaid overtime in an amount to be determined at trial, plus an equal amount as

            liquidated damages for failure to pay overtime pursuant to the FLSA.

         2. On the Second Claim for Relief, award Plaintiff Jeffery Adams his actual damages for

            violations of Oregon Wage and Hour Laws, and penalty wages calculated according

            to ORS 652.150, in amounts to be determined by the jury.

         3. On the Third Claim for Relief, award Plaintiff Amanda Adams her actual damages for

            unpaid minimum wages in an amount to be determined at trial, plus an equal amount

            as liquidated damages for failure to pay the applicable minimum wage pursuant to the

            FLSA.




	     10	–	Complaint	
	       Case 6:19-cv-00034-MC        Document 1       Filed 01/09/19    Page 11 of 11



       4. On the Fourth Claim for Relief, award Plaintiff Amanda Adams her actual damages

          for violations of Oregon Wage and Hour Laws, and penalty wages calculated

          according to ORS 652.150, in amounts to be determined by the jury.

       5. Award Plaintiffs their reasonable attorney fees and costs;

       6. Award Plaintiffs pre-judgment and post-judgment interest on their actual damages

          and penalty wages; and

       7. Award Plaintiffs any and all such other legal and equitable relief as this Court deems

          just and proper.

       DATED the 9th day of January 2019.                  Respectfully submitted,

                                                    __/s Drew G. Johnson_______
                                                    Drew G. Johnson
                                                    E-mail: drew@leimanlaw.com
                                                    Oregon State Bar No.: 114289
                                                    44 W. Broadway, Suite 326
                                                    Eugene, OR 97401
                                                    Telephone: (541) 345-2376
                                                    Facsimile: (541) 345-2377
                                                    Of Attorneys for Plaintiffs

                                                    __/s Alan J. Leiman_________
                                                    Alan J. Leiman
                                                    E-mail: alan@leimanlaw.com
                                                    Oregon State Bar No.: 980746
                                                    44 W. Broadway, Suite 326
                                                    Eugene, OR 97401
                                                    Telephone: (541) 345-2376
                                                    Facsimile: (541) 345-2377
                                                    Of Attorneys for Plaintiffs




	   11	–	Complaint	
